UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                Index No.: 16-4045
                                                       16-04015
GUSTAVIA HOME, LLC,

                               Plaintiff,
              -against-

YVETTE HOYER, SHAUNA PAUL, UNITED
STATES INTERNAL REVENUE SERVICE, NEW
YORK STATE; DEPARTMENT OF TAXATION AND
FINANCE, CITY OF NEW YORK;
ENVIRONMENTAL CONTROL BOARD, JOHN DOE
1 THROUGH 12, said persons or parties,
having or claimed to have a right,
title, interest in the mortgaged
premises herein, their respective
names are presently unknown,
                            Defendants.


       MORTGAGOR’S DECLARATION OF COVID-19-RELATED HARDSHIP
      I am the mortgagor of the property at (address of dwelling
 unit): 361 Vernon Avenue, Brooklyn, New York, 11206.
 Including my primary residence, I own, whether directly or
 indirectly, ten or fewer residential dwelling units. I am
 experiencing financial hardship, and I am unable to pay my
 mortgage in full because of one or more of the following:
 1. Significant loss of household income during the COVID-19
 pandemic.
 2. Increase in necessary out-of-pocket expenses related to
 performing essential work or related to health impacts during
 the COVID-19 pandemic.
 3. Childcare responsibilities or responsibilities to care for an
 elderly, disabled, or sick family member during the COVID-19
 pandemic have negatively affected my ability or the ability of
 someone in my household to obtain meaningful employment or earn
 income or increased my necessary out-of-pocket expenses.
 4. Moving expenses and difficulty I have securing alternative
 housing make it a hardship for me to relocate to another
 residence during the COVID-19 pandemic.
 5. Other circumstances related to the COVID-19 pandemic have
 negatively affected my ability to obtain meaningful employment
or earn income or have significantly reduced my household income
or significantly increased my expenses.
6. One or more of my tenants has defaulted on a significant
amount of their rent payments since March 1, 2020.
     To the extent I have lost household income or had increased
expenses, any public assistance, including unemployment
insurance, pandemic unemployment assistance, disability
insurance, or paid family leave, that I have received since the
start of the COVID-19 pandemic does not fully make up for my
loss of household income or increased expenses.
     I understand that I must comply with all other lawful terms
under my mortgage agreement. I further understand that lawful
fees, penalties or interest for not having paid my mortgage in
full as required by my mortgage agreement may still be charged
or collected and may result in a monetary judgment against me. I
also understand that my mortgage lender or other foreclosing
party may pursue a foreclosure action against me on or after May
1, 2021, if I do not fully repay any missed or partial payments
and lawful fees.




                           Signed: ______________________________




                             Printed name:__YVETTE HOYER_________



                             Date signed: 01/12/2021
                                          Date signed:_01/12/2021
